Oo C6 NT DH OD ee W

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:18-cv-00296-LRH-CLB Document 147 Filed 01/31/20 Page 1 of 3
Case 3:18-cv-00296-LRH-CLB Document 144 Filed 01/30/20 Page 1 of 3

Robert D. Mitchell (admitted pro hac vice)

William M. Fischbach III (admitted pro hac vice)

Fletcher R. Carpenter (admitted pro hac vice)

Jason C. Kolbe, Nevada Bar No. 11624
Kevin S. Soderstrom, Nevada Bar No. 10235

ay TIFFANY & BOSCO

 

Camelback Esplanade II, Seventh Floor
2525 East Camelback Road

Phoenix, Arizona 85016-4229

Telephone: (602) 255-6000

Fax: (602) 255-0103

E-mails: rdm@tblaw.com; wmf@tblaw.com;

frce@tblaw.com; jck@tblaw.com; kss@tblaw.com

Counsel for Defendant/Counterclaimant Martin Tripp

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

 

TESLA, INC., a Delaware corporation,

Plaintiff,
Vs.
MARTIN TRIPP, an individual,

Defendant.

 

MARTIN TRIPP, an individual,

Counterclaimant,

TESLA, INC., a Delaware corporation,

Counterdefendant

 

 

 

Case No. 3:18-cv-00296-LRH-CBC

DEFENDANT/COUNTERCLAIMANT
MARTIN TRIPP’S MOTION TO SEAL
NOTICE OF THIRD-PARTY
DEPOSITION OF ELON MUSK

 
So C6 AN BO a FF YY NYY =

ny NY NY NY KY NV NY NV N F F|- FF FF =F FSF Fell SlUlU
Coa TD DB va F&F | NY —-§& CFS C6 Pe AD BDH rT FF DD NY FF &

 

Case 3:18-cv-00296-LRH-CLB Document 147 Filed 01/31/20 Page 2 of 3
Case 3:18-cv-00296-LRH-CLB Document 144 Filed 01/30/20 Page 2 of 3

Defendant/Counterclaimant Martin Tripp moves to seal his Notice of Third-Party
Deposition of Elon Musk (“Notice”) [ECF No. 143] filed contemporaneously with this
motion. Pursuant to the October 10, 2018 Protective Order in this case [ECF No. 43] and the
Court’s December 13, 2019 order [ECF No. 126], the Notice shall be filed under seal due to
its confidential nature and the sensitive information contained therein.

Tripp therefore requests that the Court grant this motion to seal.

DATED this 30th day of January, 2020.
TIFFANY & BOSCO, P.A.

| A ( [\7
By

Robert D. Mitchell

William M. Fischbach II]

Camelback Esplanade II, Seventh Floor
2525 East Camelback Road

Phoenix, Arizona 85016-4229

Counsel for Defendant/Counterclaimant

T IS SQ ORDERED

U.S. MAGISTRATE JUDGE

DATED: U/. 3/2020 __

 

 
*

No i rs | i od

wy NO NY NO NHN NY NY VN NO | FF FF Fe =F® OO EFEPOOUD ES OUOULaESlllUlUDeSULUlE
eo TDN AO A hk OlUDNlUreMSlClUCOCOlUlUlUCCOlUlUDULUN OOM eOee N

 

Case 3:18-cv-00296-LRH-CLB Document 147 Filed 01/31/20 Page 3 of 3
Case 3:18-cv-00296-LRH-CLB Document 144 Filed 01/30/20 Page 3 of 3

PROOF OF SERVICE

I am employed in the County of Maricopa, State of Arizona. I am over the age of 18

and not a party to the within action; my business address is Tiffany & Bosco, P.A. 2525 E.
Camelback Road, Suite 700, Phoenix, Arizona 85016.

On January 30, 2020, I served the following described as:

DEFENDANT/COUNTERCLAIMANT MARTIN TRIPP’S MOTION TO
SEAL NOTICE OF THIRD-PARTY DEPOSITION OF ELON MUSK

on the following interested parties in this action:

Rory T. Kay

MCDONALD CARANO LLP
2300 West Sahara Avenue, Suite
1200

Las Vegas, Nevada 89102
rkay@mcdonaldcarano.com
Attorneys for
Plaintiff/Counterdefendant Tesla, Inc.

Alex Spiro

QUINN EMANUEL URQUHART
& SULLIVAN, LLP

51 Madison Avenue, 22"¢ Floor

New York, New York 10010
alexspiro@quinnemanuel.com
Attorney for
Plaintiff/Counterdefendant Tesla, Inc.

Michael Lifrak

Jeanine M. Zalduendo

Alex Bergjans

Aubrey Jones

QUINN EMANUEL URQUHART &
SULLIVAN, LLP

865 S. Figueroa Street, 10" Floor

Los Angeles, California 90017
michaellifrak@quinnemanuel.com
jeaninezalduendo@quinnemanuel.com
alexbergjans(@quinnemanuel.com
aubreyjones@quinnemanuel.com
Attorney for Plaintiff/Counterdefendant
Tesla, Inc.

[X] (BY E-MAIL) By transmitting the above documents to the above e-mail addresses.
[X] (STATE) I declare under penalty of perjury under the laws of the United States of

America that the foregoing is true and correct.

EXECUTED on this 30th day of January, 2020 at Phoenix, Arizona.

/s/ Kaleigh Stilchen

 
